Fill in this information to identify your case:

 

Debtor 1 Angelo Isaac Durwood Vega

FirstName = Middle Name Last Name
Debtor 2
{Spouse if, filing) First Name Middle Name , Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO
Case number

(it known} . C1 Check if this is an
amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1245

 

 

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Idaho Housing And Fina 0 Surrender the property. 0 No
name: C Retain the property and redeem it.
- CO Retain the property and enter into a Byes
Description of 4724 Arabela Dr. Las Cruces, NM Reaffirmation Agreement.
property 88012 Dona Ana County BB Retain the property and explain]:
securing debt: Retain and Pay
Creditors Nm Mtg Finance Authori CT] Surrender the property. 0 No
name: C] Retain the property and redeem it.
C Retain the property and enter into a M Yes
Description of 4724 Arabela Dr. Las Cruces, NM Reaffirmation Agreement.
property 88012 Dona Ana County fl Retain the property and [explain]:
securing debt: Retain and Pay
Creditors Sisbarro ( Surrender the property. MNo
name: CF Retain the property and redeem it.
- C Retain the property and enter into a D Yes
Description of 2007 Jeep Commander 65,000 Reaffirmation Agreement.
property miles lf Retain the property and [explaink:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com , Best Case Bankruptcy

Case 19-11338-)7 Doc5 Filed 06/03/19 Entered 06/03/19 10:59:57 Page 1 of 2

 
 

 

Debter1 Angelo |saac Durwood Vega

securing debt:

Case number (if known)

Retain and Pay

List Your Unexpired Personal Property Leases _
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

Describe your unexpired personal property jeases

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

Will the lease be assumed?
[] No
O Yes
O No
O Yes

No

Yes

O
O
EF] No
C] Yes
DO No

{) Yes

0 Yes

OC No

QD Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

x Xx
itl a2 i urwood ee: Signature of Debtor 2

Signature of Debtor 1

Date

Official Form 108

Date

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case. LLC - www bestcase com

page 2

Best Case Bankruptcy

Case 19-11338-)7 Doc5 Filed 06/03/19 Entered 06/03/19 10:59:57 Page 2 of 2

 
